DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-7, 12-14, 16-17, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. In particular the closest prior art of record, Schebaum et al. (US 2014/0239689 A1) discloses Schebaum discloses a seat indexing system comprising: 
	a seat assembly (figure. 2, vehicle seat memory track assembly); and
	 an indexing wheel (fig. 4 and item 50: memory system, generally item 52: memory module, specifically item 58: track gear wheel) coupled to the seat assembly wherein the indexing wheel is configured to be moved between a stowed position (fig. 23), in which the indexing wheel is disengaged from a seat track (fig. 2, 24), and a deployed position (fig. 25), in which the indexing wheel engages the seat track. Bishop et al. (US 2011/0309195 A1)  teaches an assembly within the same field of endeavor, further including the internal cabin of an aircraft with seat tracks that extend between multiple rows of seats of the aircraft, ([§0001]).
However, the prior art of record fails to disclose or make obvious the combined limitations of applicants claimed seat indexing system wherein the indexing wheel comprises: a wheel body; a stop radially extending from the wheel body; and a second stop extending from the wheel body. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642